UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periods ended March 31, June 30, and September 30, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 814-00175 BROADLEAF CAPITAL PARTNERS, INC. (Exact name of Registrant as specified in its charter) Nevada 88-0490034 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 3887 Pacific Street Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702) 650-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of August 29, 2011 the registrant had 144,419,925 shares of common stock outstanding. -1- Broadleaf Capital Partners, Inc. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements: Consolidated Balance Sheets at March 31, 2008 (unaudited), June 30, 2008 (unaudited), September 30, 2008 (unaudited) and December 31, 2007 (audited) 4 Consolidated Schedule of Investments at March 31, 2008 (unaudited), June 30, 2008 (unaudited), September 30, 2008 (unaudited) and December 31, 2007 (audited) 5 Consolidated Statements of Operations for theSix Months Ended June 30, 2008 (unaudited) and 2007 (unaudited), and the Nine Months ended September 30, 2008 (unaudited) and 2007 (unaudited) 6 Consolidated Statements of Operations for the Three Months EndedMarch 31, 2008 (unaudited) and 2007 (unaudited), for the Three Months Ended June 30, 2008 (unaudited) and 2007 (unaudited), for the Three Months Ended September 30, 2008 (unaudited) and 2007 (unaudited) 7 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 (unaudited) and 2007 (unaudited), for the Six Months Ended June 30, 2008 (unaudited) and 2007 (unaudited), and the Nine Months Ended September 30, 2008 (unaudited) and 2007 (unaudited) 8 Notes to Consolidated Financial Statements 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 -2- PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 31 SIGNATURES 33 -3- BROADLEAF CAPITAL PARTNERS, INC. AND SUBSIDIARIES Consolidated Balance Sheets ASSETS 09/30/08 06/30/08 03/31/08 12/31/07 Unaudited Unaudited Unaudited Audited CURRENT ASSETS Cash $ Total Current Assets FIXED ASSETS, NET (Note2, 5) 0 0 0 0 OTHER ASSETS - Investments in limited partnerships - (Note 2,4,8,9) TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ Accrued expenses $ Accrued interest Judgments payable Notes payable - current portion (Note 7) Total Current Liabilities LONG-TERM DEBT - Notes payable - long term (Note 7) 0 0 0 0 Total Liabilities COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS' EQUITY (DEFICIT) Common Stock authorized at $0.001 par value; shares issued and outstanding 140,473,605 Total Common Shares issued and outstanding, respectively Additional paid-in capital Stock Subscriptions ) Accumulated deficit ) Total Stockholders' Equity (Deficit) TOTAL LIABILITIES,AND STOCKHOLDERS' EQUITY (DEFICIT) $ " The accompanying notes are an integral part of these consolidated financial statements." -4- BROADLEAF CAPITAL PARTNERS, INC. AND SUBSIDIARIES Consolidated Schedule of Investments Number Shares Owned Original Company Business or % Cost 09/30/08 06/30/08 03/31/08 12/31/07 Canyon Shadows Real Estate 1
